ACCELERATED DOCKET JOURNAL ENTRY AND OPINION
{¶ 1} This appeal is before the court on the accelerated docket pursuant to App.R. 11.1 and Loc. App.R. 11.1. Defendants-appellants Samer's Inc., Abuasi, Inc. and Samer Abuasi ("Samer, Inc.") appeal from the judgment of the trial court denying its motion for relief from judgment in favor of plaintiff-appellee Kaldas, Inc. ("appellee"). For the reasons set forth below, we sua sponte dismiss the appeal for lack of a final appealable order.
 {¶ 2} On April 30, 2004, this court sua sponte remanded this case to the trial court to clarify whether the trial court's journal entry dated February 26, 2003 was intended to enter judgment against all defendants or just one defendant. On May 7, 2004, the trial court entered the following: "Pursuant to order of the Court of Appeals, Judgment was entered against defendant Abuasi, Inc. and Samer Abuasi, personally." We note, however, in derogation of Civ.R. 54(B), there is no disposition in the record regarding defendant Samer, Inc. Accord Convenient FoodMart v. Winfield (Feb. 18, 1999), Cuyahoga App. No. 74012.
Appeal dismissed.
It is ordered that appellee recover of appellee recover of appellants its costs herein taxed.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Karpinski, J., and Gallagher, J. Concurs.